DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 17, 2022 has been entered. 
Claims 1-4 are pending in this application. 

Response to Arguments
Applicant’s arguments filed March 17, 2022, with respect to the statutory type (35 U.S.C. 101) double patenting rejection of claims 1-4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of a nonstatutory double patenting rejection and Perego (U.S. Patent Application Publication No. 2012/0182821 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 10,767,998 B2. Specifically, the claimed “device” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. .

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,767,998 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,767,998 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 10,767,998 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,767,998 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 10,767,998 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,767,998 B2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perego (U.S. Patent Application Publication No. 2012/0182821 A1), hereinafter referred to as Perego.

Regarding claim 1, Perego discloses: A device (memory system 100) comprising: 
processing circuitry (Fig. 5: router 500) with a first terminal (Fig. 5: 32-bit ECC input ECC[31:0]) and a second terminal (Fig. 5: 256-bit data input DQ[255:0]); 
error code correction (ECC) bus coupled to the first terminal of the processing circuitry (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0].); 
data bus coupled to the second terminal of the processing circuitry (Fig. 5: the wire transferring the 256-bit data input DQ[255:0].); 
an ECC physical connector having an input coupled to the ECC bus (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0] being inputted into ECC router 514.); 
a multiplexer (MUX 504) having a first input, a second input, and an output, the first input of the multiplexer coupled to the input of the ECC physical connector (Fig. 5: ECC router 514 outputting ECC WD[255:0] into input “0” of MUX 504.), and the second input of the multiplexer coupled to the data bus (Fig. 5: 256-bit data input DQ[255:0] being inputted into input “1” of MUX 504.); and 
a data physical connector having an input coupled to the output of the multiplexer (Fig. 5: 256-bit wide datapath 512 coupled from MUX 504 to column I/O 406.).

The device of claim 3 wherein the circuit further comprises a memory having an input ((Fig. 5: memory bank 402 having column I/O 406); and the data physical connector has an output that is coupled to the input of the memory (Fig. 5: 256-bit wide datapath 512 coupled from MUX 504 to column I/O 406.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perego (U.S. Patent Application Publication No. 2012/0182821 A1), hereinafter referred to as Perego in view of Kong et al. (U.S. Patent Application Publication No. 2012/0290901 A1), hereinafter referred to as Kong.

Regarding claim 4, Perego discloses the limitations of claim 3, but does not explicitly disclose: The device of claim 3 wherein the memory is connected as a package-on-package configuration (Paragraph [0016]: “In some embodiments, these separate IC chips can be included in the same package using a through-silicon via (TSV) or other packaging techniques.”).
Kong in an analogous art teaches: The device of claim 3 wherein the memory is connected as a package-on-package configuration (Paragraph [0083]: “In exemplary embodiments of the present general inventive concept, a memory device 100 or a memory system 1000 may be packed by various types of packages such as PoP (Package on Package), .
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to pack the memory bank 402 of Perego as a PoP (Package on Package) configuration as taught in Kong, because this modification is merely a difference of a memory configuration that does no more than perform the same known processes and yield same predictable results as disclosed in Perego. The Examiner further finds the potential for packaging the memory in different configurations was taught in Perego’s statement that “other packaging techniques” could be utilized in the memory system 100 of Perego. See Perego ¶ 16. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in Perego.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the nonstatutory double patenting rejection as set forth 

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112